Citation Nr: 1134057	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-33 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an adrenal gland disability, to include an organizing hematoma, status post right adrenalectomy, including due to exposure to chemical agents.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active service from July 1976 to July 1996.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA), that in relevant part, found that new and material evidence had not been submitted to reopen a claim for service connection for an adrenal gland disability, to include an organizing hematoma, status post right adrenalectomy.  During the pendency of the appeal, the Veteran's claims files were transferred to the jurisdiction of the Louisville, Kentucky RO, which has certified the case for appellate review.  

In March 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  In a June 2010 decision, the Board found that new and material evidence had been received to reopen the claim for service connection for adrenal gland disability, to include an organizing hematoma, status post right adrenalectomy, including due to exposure to chemical agents, and remanded the claim for further evidentiary development.  The Board is satisfied that the development has been accomplished and will address the merits of the claim below.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).  


FINDING OF FACT

An adrenal gland disability, to include an organizing hematoma, status post right adrenalectomy, was initially demonstrated many years after active duty, and there has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's adrenal hematoma and subsequent right adrenalectomy is/are related to an injury in service or exposure to chemicals.  The Veteran was never diagnosed with adrenal cancer.  


CONCLUSION OF LAW

An adrenal disability, to include an organizing hematoma, status post right adrenalectomy, was not incurred in or aggravated by active service, including exposure to chemicals.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a November 2007 letter, prior to the rating decision on appeal, the Veteran was provided with compliant notice regarding what information and evidence is needed to substantiate a claim for entitlement to service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claims.  He was also advised of how disability ratings and effective dates are assigned.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met and the Veteran has not pointed out any specific deficiency to be corrected.  

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, VA examination reports and opinions, and the Veteran's statements and personal hearing testimony.  The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.   

The Board notes that it was determined that the April 2009 VA examination report was insufficient.  Upon remand in June 2010, an addendum opinion was provided in November 2010.  The two reports reflect that the examiner reviewed the Veteran's past medical history, including the service treatment records, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the April 2009 and November 2010 VA medical opinions together are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Board finds that VA's duty to assist has also been met in this case and another remand is not necessary.  See Stegall, supra.  
Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Certain chronic disabilities, such as cancer, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a) (2010).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board finds that the evidence of record does not support the claim for service connection for an adrenal gland disability, to include an organizing hematoma.  The Veteran's service treatment records show that he complained of having experienced low back pain for three months after losing his balance while loading a motorcycle and being struck in the back in 1985.  He also reported that he incurred a small bruise but did not seek medical assistance.  On physical examination, he complained that his lumbar-sacrospinal region was tender on palpation.  He was diagnosed with lumbar-sacro spinal strain and low back syndrome.  Service records also confirm that he was exposed to a very low level of the nerve agents sarin and cyclosarin, which resulted from the demolition of Iraqi rockets at Khamisiyah, Iraq.  Therefore, the Veteran has one of the elements required to substantiate a claim for service connection, namely evidence of in-service incurrence of a bruise to the low back and/or exposure to chemical agents.  

He also has another one of the elements required to substantiate a claim for service connection, namely a current disability.  Treatment reports show that the Veteran was involved in a motor vehicle accident in 2001 with a contusion to the left flank and hematuria.  A CT scan and MRI scan of the adrenal gland showed a right adrenal mass suspicious for a malignancy; however after resection the mass was found to be an organizing hematoma, not a malignant tumor.  A right adrenalectomy was performed in June 2001.  

However, the claims folder is lacking with respect to the remaining element needed to establish a claim for service connection - evidence of a nexus between the claimed in-service injury and/or exposure to chemical agents and the present disability.  

The Veteran has reported having continuity of low back symptoms since service.  He is competent to provide testimony as to having experienced frequent back pain during service as well as after his discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, he is not competent to diagnose himself with an adrenal hematoma.  Id.  Simply stated, the Veteran's opinion regarding the presence or etiology of an adrenal hematoma since the time of the lifting incident in service lacks probative value and does not constitute competent medical evidence.  See Espiritu, 2 Vet. App. at 492, 494-95.  Adrenal disorders are complex disorders that require specialized training as well as testing for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology alone.  Hence, the Veteran's statements therein cannot be accepted as competent medical evidence.  

Moreover, the Veteran's statements regarding continuity of symptomatology are not credible.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  Here, there are no treatment records pertaining to the Veteran's adrenal glands until the time of his 2001 motor vehicle accident, almost five years after his discharge from military service.  The Veteran filed his claim for benefits for this disability shortly thereafter.  Based on the foregoing, which shows interest and bias in the Veteran's contentions related to his claim for VA benefits, the Board finds that he is not credible to the extent that he reports that he has had symptoms pertaining to his adrenal glands since active service.  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  Hence, the evidence does not support a finding of continuity of symptomatology following the in-service complaints as required to establish service connection pursuant to 38 C.F.R. § 3.303(b).  

Moreover, there is no competent medical evidence of record establishing that the Veteran's adrenal hematoma and subsequent adrenalectomy are etiologically related to active service, including the incident in 1985 or exposure to chemicals as required to establish service connection pursuant to 38 C.F.R. § 3.303(d).  Upon VA examination in April 2009, the examiner reviewed the Veteran's claims file and concluded that it was less likely that the Veteran's right adrenal gland tumor with right adrenalectomy was due to chemical and/or environmental exposure during service.  The examiner provided a rationale in support of this opinion after considering the Veteran's assertions.  He explained that a hematoma is a collection or mass of blood, usually clotted, confined to an organ, tissue or space.  There was no medical literature suggesting chemical and/or environmental exposure as a likely cause for an adrenal organizing hematoma. Hence, the Board concludes that this opinion has significant probative value.  Additionally, the examiner provided an addendum statement in November 2010 concluding that it was also less likely that the Veteran's adrenal organizing hematoma was related to his military service because the finding of the tumor was initially noted in 2001 after a severe motor vehicle accident.  This addendum statement has also been accorded significant probative value as it was based on a full review of the record as well as the Veteran's assertions.  

The Veteran has been provided with ample opportunity to present competent medical evidence to support his claim.  However, he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim for VA benefits).  In the absence of any persuasive evidence that his adrenal organizing tumor and subsequent adrenalectomy are etiologically related to active service, including exposure to chemical agents, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  


ORDER

Service connection for an adrenal gland disability, to include an organizing hematoma, status post right adrenalectomy, including due to exposure to chemical agents, is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


